Case 9:18-cv-80911-BB Document 30 Entered on FLSD Docket 01/10/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 9:18-cv-80911-BB


 JERRY EISENBAND, individually
 and on behalf of all others similarly situated,               CLASS ACTION

         Plaintiff,                                            JURY TRIAL DEMANDED

 v.

 SCHUMACHER AUTOMOTIVE, INC.,
 a Florida Corporation,

       Defendant.
 __________________________________/

                                      NOTICE OF SETTLEMENT

         Plaintiff Jerry Eisenband hereby notifies the Court that the parties have reached an agreement

 in principle to settle the litigated claims in this case on a class-wide basis, subject to Court

 approval. The parties are presently drafting a written Settlement Agreement and related

 documents, which the parties will endeavor to file with the Court as part of a Motion for

 Preliminary Approval by January 25, 2019.

         Based on the foregoing, the Parties respectfully request that all current deadlines be

 suspended and rulings on all pending motions be held in abeyance, pending the filing of the

 proposed Settlement Agreement. A proposed Order is attached.
Case 9:18-cv-80911-BB Document 30 Entered on FLSD Docket 01/10/2019 Page 2 of 3



 Date: January 10, 2019

                                          Respectfully submitted,


                                          HIRALDO P.A.

                                          /s/ Manuel S. Hiraldo
                                          Manuel S. Hiraldo
                                          Florida Bar No. 030380
                                          401 E. Las Olas Boulevard
                                          Suite 1400
                                          Ft. Lauderdale, Florida 33301
                                          Email: mhiraldo@hiraldolaw.com
                                          Telephone: 954.400.4713

                                          Counsel for Plaintiff
Case 9:18-cv-80911-BB Document 30 Entered on FLSD Docket 01/10/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 10, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

 this day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                       By: /s/ Manuel S. Hiraldo
                                                       Manuel S. Hiraldo, Esq.
                                                       HIRALDO P.A.
                                                       401 E. Las Olas Boulevard
                                                       Suite 1400
                                                       Ft. Lauderdale, Florida 33301
                                                       Florida Bar No. 030380
                                                       mhiraldo@hiraldolaw.com
                                                       Telephone: 954.400.4713
